Citation Nr: 1642167	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for bilateral hearing loss.

2.  Entitlement to special monthly compensation based on aid and attendance (SMC).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and an April 2013 rating decision by the RO in Phoenix, Arizona.  

In the April 2009 rating decision, the RO increased the rating for bilateral hearing loss to 70 percent disabling, effective January 23, 2009.  The November 2009 rating denied entitlement to a TDIU.  Thereafter jurisdiction was transferred to the RO in Phoenix, Arizona.

In the April 2013 rating decision, the RO denied entitlement to SMC.  Jurisdiction has been transferred back to the RO in Houston, Texas.  

The Veteran and his friend testified before the undersigned at a Board videoconference hearing in August 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that in an April 2016 rating decision, the RO, in pertinent part, denied entitlement to service connection for Meniere's disease and traumatic brain injury.  The RO also determined that new and material evidence had not been received to reopen the claims of service connection for depression and obstructive sleep apnea.  Thereafter, in June 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal concerning the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to SMC.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a rating in excess of 70 percent for bilateral hearing loss.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to special monthly compensation based on aid and attendance.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2015).

On the record at the August 2016 Board hearing, the appellant indicated that he wanted to withdraw the appeal as to the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to SMC.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  As such, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

Entitlement to a rating in excess of 70 percent for bilateral hearing loss is dismissed.

Entitlement to special monthly compensation based on aid and attendance (SMC) is dismissed.



REMAND

The Veteran asserts that his bilateral hearing loss prevents him from securing or following any substantially gainful occupation.  

In testimony provided during the August 2016 Board hearing, it was indicated that the Veteran was previously awarded social security income, however, the benefits were discontinued because the appellant returned to work.  A copy of the Veteran's records from the Social Security Administration (SSA) has not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  

The appellant underwent a VA audiological examination in April 2009.  With regard to the effect of the Veteran's hearing loss disability on his daily living, the examiner determined that even in a quiet environment, without visual cues, the appellant would not know that speech was present.  However, there was no comment on the functional impairment caused solely by the service-connected hearing loss.

The Veteran was provided a VA general medical examination in August 2012.  It was determined that the appellant did not have any functional impairment attributable to his service-connected right ganglion cyst that impaired physical or sedentary employment.  

A VA audiological examination was also provided in August 2012.  It was noted that no audiologic data was reported for the Veteran because he could not or would not provide valid and reliable hearing test results.  Initially, there were 20 decibel differences between spondee thresholds and puretone averages.  After reinstructing and counseling the Veteran regarding inconsistencies in test findings, differences between spondee threshold and pure tone averages increased.  The examiner reported that the findings were often seen in patients with a non-organic component to their hearing status.  Inconsistencies in test finding were not resolved.  The examiner determined that because of the non-organic component in the Veteran's hearing status, no statement regarding his ability to secure and maintain substantially gainful employment could be made without resorting to mere speculation.  

An additional VA audiological examination was provided in February 2016.  The examiner reported that the Veteran's hearing loss impacted ordinary conditions of life, including the ability to work.  In this regard, the appellant stated that he had difficulty hearing speech.  While the examiner determined that the Veteran's hearing loss was not related to military service, he did not provide any further comment on the functional impairment caused solely by the service-connected disabilities.

The Board finds that the evidence is currently insufficient to make a determination as to whether the Veteran is entitled to a TDIU.  As a result, a remand is required to obtain a vocational assessment regarding the appellant's occupational, functional, and social abilities and limitations.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's SSA disability benefits.  If unsuccessful, documented in the file, to include any and all attempts to obtain these records.

2.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and the types of employment that would remain feasible despite the functional impact of his service-connected disabilities.

3.  Readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


